            CASE 0:21-cv-01611-PJS-TNL Doc. 1 Filed 07/14/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

 BRIAN KEKICH,                                             Fed. Case No. __________

                Plaintiff,                          Minn. Case No. (unknown, unfiled)

 v.

 POPULUS GROUP, LLC,

                Defendant.


                DEFENDANT’S NOTICE OF REMOVAL
 __________________________________________________________________


       Plaintiff brian kekich and his attorneys Blaine L.M. Barlow, Halunen Law, 1650
       IDS Center, 80 South Eighth Street, Minneapolis, MN 55402.

       Defendant Populus Group, LLC, hereby gives notice of its removal of this action

on the following grounds:

       1.      Plaintiff brian kekich commenced this civil action in the Hennepin County

District Court, Fourth Judicial District, State of Minnesota. A copy of the Summons (June

21, 2021) and the Complaint (June 21, 2021), being all the process, pleadings, and orders

served in the state-court action, accompanies this notice as Exhibits A and B. (As far as

Defendant Populus Group, LLC., knows, neither these papers nor any others have been

filed with the state court in the state-court action.)

       2.      The Complaint was the initial pleading setting forth the purported claims

for relief upon which the state-court action is based.

       3.      The case that the Complaint purportedly stated was and is removable.
            CASE 0:21-cv-01611-PJS-TNL Doc. 1 Filed 07/14/21 Page 2 of 3




       4.      Defendant Populus Group, LLC, received the Summons and the Complaint

by service on June 23, 2021. It had not received the Summons or the Complaint in any

other manner before June 23, 2021.

       5.      Defendant Populus Group, LLC, is filing this notice within 30 days after

receiving the Summons and the Complaint.

       6.      Neither Defendant Populus Group, LLC nor its members are citizens of the

State of Minnesota, as set forth in the Declaration James L. Mann, attached hereto as

Exhibit C.

       7.      This Court has original jurisdiction over the state-court action under 28

U.S.C. §§ 1332(a).

       8.      The state-court action is removable under 28 U.S.C. § 1441(a) & § 1446.

       9.      The state-court action is not a nonremovable action under 28 U.S.C.

§ 1445.

       10.     Promptly after filing this notice, Defendant Populus Group, LLC, will give

written notice to the adverse Party, and will file a copy with the Clerk of the state court.

       Wherefore Defendant Populus Group, LLC, respectfully prays that the state court

proceed no further, and that any further proceedings in this action occur in the United

States District Court for the District of Minnesota.

July 14, 2021.
                                    BARNES & THORNBURG LLP


                              By: s/Mark W. Wallin
                                  Mark W. Wallin
                                  MN Attorney License No. 0401450


                                              2
          CASE 0:21-cv-01611-PJS-TNL Doc. 1 Filed 07/14/21 Page 3 of 3




                               One N. Wacker Dr., Ste. 4400
                               Chicago, IL 60606
                               Ph.: 312-214-4591
                               Fax: 312-759-5646
                               mwallin@btlaw.com


                               Bruce H. Little
                               Attorney License No. 17421X
                               225 South Sixth Street, Ste. 2800
                               Minneapolis, MN 55402-4662
                               Ph.: 612-367-8765
                               Fax: 612-333-6798
                               blittle@btlaw.com

                               Attorneys for Defendant Populus Group, LLC

DMS20303601v1




                                        3
